Citation Nr: 1139611	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  08-00 140A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a stomach rash.

2.  Entitlement to service connection for a right knee condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served in the Army National Guard of Tennessee from December 23, 1996 until February 24, 2006.  He had active service from June 25, 1998 to August 28, 1998 and from June 7, 2004 to November 26, 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied the claims.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010), are met.

As an initial matter, it appears that there may be outstanding VA treatment records.  The Veteran has reported treatment at the VA Medical Center (VAMC) in Murfreesboro and the Community Based Outpatient Clinic (CBOC) in Cookesville.  It appears that the Murfreesboro VAMC falls under the jurisdiction of the Tennessee Valley Healthcare System - Alvin C. York Campus and that the Cookesville CBOC falls under the jurisdiction of the Tennessee Valley Healthcare System - Nashville Campus.  The Veteran has submitted treatment records from both campuses and the RO has also obtained records from these facilities.  Review of the records submitted from the Veteran, however, reveals that some are not included in the records obtained by the RO.  On remand, the RO/AMC must make efforts to obtain the Veteran's complete treatment records from both campuses of the Tennessee Valley Healthcare System, specifically records dated prior to August 2006 and since December 2006 (to the present) from Murfreesboro and records dated prior to February 2007 and since June 2011 (to the present) from Nashville. 

Secondly, the Veteran has reported on several occasions that he has submitted a service treatment record that shows treatment for a rash on his stomach while on active duty in Iraq and that he was assessed with chronic dermatitis during an April 30, 2007 VA examination conducted at the Murfreesboro VAMC.  See January 2008 statement accepted as VA Form 9; December 2008 statement in support of claim.  Review of the claims folder does not reveal that either of these documents referred to by the Veteran have been submitted by him.  In addition, the Board has reviewed the Veteran's service treatment records and has not located the record he references.  On remand, the RO/AMC should request the Veteran to resubmit these documents.  The Board notes that, presumably, any April 30, 2007 VA examination conducted at the Murfreesboro VAMC would be obtained by the RO/AMC when it completes the request discussed in the preceding paragraph.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2010), a medical examination will be provided or a medical opinion obtained if review of the evidence of record reveals that an examination or opinion is necessary for a decision to be rendered.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the claims must be remanded for the foregoing reasons, the Board finds that a medical examination should also be conducted for the purpose of determining whether the Veteran has a current right knee condition and, if so, whether it is related to active service.  This is especially important given the in-service notations referencing the Veteran's knees (rather than only his left knee, for which service connection has already been established), the Veteran's assertion just one month after his discharge from active duty in November 2005 that his right knee was painful and had other symptomatology, and the October 2007 VA examiner's diagnosis of right knee degenerative joint disease that appears to have been based on a January 2006 x-ray of the left knee.  See service treatment records; December 2005 VA Form 21-4138; October 2007 VA C&P joints examination report.  

The Board also finds that a medical examination should be conducted for the purpose of determining whether the Veteran has a current skin disorder manifested by a rash on his stomach and, if so, whether it is related to active service.  This is especially important given the Veteran's assertion just one month after his discharge from active duty in November 2005 that he had a rash break out on his stomach while in Iraq, that he has had the same rash happen again in the same place, and that he does not know the reason it keeps appearing but that it may have been the DEET or another chemical he came into contact with in Iraq.  See December 2005 VA Form 21-4138.  It is also important given the in-service notations indicating that the Veteran had been exposed to DEET and a notation indicated he was exposed to composite material fires, petrochemical waste and fumes, gases, fumes and dust of unknown origins, and airborne pathogens, among others.  See October 2005 post-deployment health assessment; November 2005 DA Form 2173.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2010).

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete treatment records from the Tennessee Valley Healthcare System - Alvin C. York Campus (Murfreesboro) dated prior to August 2006 and since December 2006 (to the present), to include a copy of any VA examination conducted on April 30, 2007.  

2.  Obtain the Veteran's complete treatment records from the Tennessee Valley Healthcare System - Nashville Campus dated prior to February 2007 and since June 2011 (to the present).  

3.  Ask the Veteran to resubmit the service treatment record that shows treatment for a rash on his stomach while on active duty in Iraq and the April 30, 2007 VA examination conducted at the Murfreesboro VAMC that he alleges he previously submitted to VA.  

4.  When the above development has been completed, schedule the Veteran for an appropriate VA examination in conjunction with his claim for service connection for a stomach rash.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.

The examiner should identify all current skin disorders manifested by a rash on the Veteran's stomach.

The examiner should provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current skin disorder manifested by a rash on the Veteran's stomach had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should acknowledge the Veteran's complaints of symptomatology one month after his discharge from service, as well as his claimed exposure to chemicals during service.

If there are any objective indications of skin problems of the Veteran's stomach that cannot be attributed to any organic cause, the examiner should so state.  The examiner should identify any abnormal symptoms and abnormal physical findings that cannot be attributed to a known clinical diagnosis.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

5.  Schedule the Veteran for a VA orthopedic examination.  The claims folder, to include a copy of this remand, must be made available to and reviewed by the examiner in conjunction with the examination report.  Any indicated studies should be performed.

The examiner should identify all disorders of the right knee and provide an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any current right knee disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  In providing this opinion, the examiner should acknowledge the service treatment records referencing the knees, as well as the Veteran's complaints of continuing right knee symptoms since service.  

If there are any objective indications of right knee problems that cannot be attributed to any organic cause, the examiner should so state.  The examiner should identify any abnormal symptoms and abnormal physical findings that cannot be attributed to a known clinical diagnosis.

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.

6.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

7.  Finally, readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC), and given an opportunity to respond, before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


